Opinion issued November 27, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01053-CV
____________

IN RE GERALD A. BURKS, GALVESTON COUNTY TREASURER, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Gerald A. Burks, Galveston County Treasurer, filed a petition for writ
of mandamus complaining of Judge Dunn's (1) September 18, 2002, order overruling
his objection to her presiding as an assigned retired judge.  On October 17, 2002, this
Court ordered a response and stayed the trial.  On October 28, 2002, this Court
received from both the trial court clerk and the Galveston County District Clerk
copies of an order signed by Judge Dunn on that date non-suiting all claims against
relator in the underlying proceeding.
	On October 31, 2002, the Court ordered that unless the clerk of this Court
received, within 10 days of the date of that order, a brief and/or supplemental record
demonstrating why this original proceeding is not moot, this original proceeding
would be dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3.  No brief or
supplemental record has been received.
	The existence of an actual controversy is essential to our exercise of
jurisdiction.  See Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935
(Tex. App.--Houston [1st Dist.] 1978, no writ).  Because there is no longer a
controversy between the parties, this original proceeding is moot and we no longer
have jurisdiction.
	Accordingly, we vacate our stay order of October 17, 2002, and dismiss this
original proceeding.  See Tex. R. App. P. 42.3(a), (c).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable D. Camille Huston-Dunn, retired, assigned judge of the 10th
District Court of Galveston County.  The underlying proceeding is itself a petition for writ
of mandamus, trial court no. 02CV0388, styled Galveston County and Galveston County
Commissioner's Court v. Gerald Burks, Galveston County Treasurer.